DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species from claim 36 and claim 45 in the reply filed on 16 August 2022 is acknowledged.

Priority
	The instant application is a Continuation of 16/122,328, filed 5 September 2018, which is a Continuation of 15/186,962, filed 30 June 2016 and now US 10,096,104, which is a Continuation of 14/011,151, filed 27 August 2013 and now US Patent 9,805,463.  Priority is acknowledged for each of claims 30-49.

Claim Status
	Claims 1-29 have been cancelled.
	Claims 30-49 are pending and examined herein.  
	The species in claim 36 to “(ii)…” is examined. The species to “feature vectors…derived from factors…over multiple segments…” in claim 45 is examined.
	
Information Disclosure Statement
	The Information Disclosure Statement filed 5 April 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The drawings submitted 5 April 2022 are accepted.

Claim Objections
Claim 47 is objected to because of the following informalities:  Claim 47 recites, “generating feature vectors related to the data segments of e) based on myocardial voxels and data that characterizes the myocardium of the heart” which is grammatically incorrect.  The claim should be amended to recite, “generating feature vectors related to the data segments of e) based on myocardial voxels and data that characterize the myocardium of the heart”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 30-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 30, 47 and 48 recite, “providing, as an output, a prediction indicative of a severity of vessel stenosis based on the classifying of g)”.  The claim is unclear with respect to parameters of a “prediction” that would be “indicative of vessel stenosis” as based on a classification.  In other words, severity prediction is relative and one is not apprised herein of what classification pertains to an indication of a “severity” of stenosis.   Clarification through clearer claim language is requested.  For examination purposes the claim will be interpreted as merely a step of prediction of vessel stenosis.
	Claim 34 recites, “the classifying of g) uses a machine learning system to classify the feature vectors”.  The claim step is unclear with respect to an act of “classifying” being able to “use” a “system”.  For examination purposes the claim is interpreted as the step of classifying includes classification by a machine learning system.  Clarification is requested.
	Claim 36 recites, “the machine learning system represents a relationship”.  It is unclear as to what parameters constitute a machine learning system that is able to represent a relationship.  For examination purposes the claim is interpreted as a machine learning system that operational to establish relationships between a reference parameters and training feature vectors.  Clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method for analyzing medical imaging data and a non-transitory computer-readable medium for the same.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claims 30, 47, and 49: “determining at least one geometrical feature of an inner wall…”; “determining a value of at least one hemodynamic parameter”; “defining data segments”; “generating feature vectors related to the data segments”; “classifying the data segments”; “ and “providing a prediction” 
Dependent claims recite additional steps that further limit the judicial exceptions in the independent claims and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions that could be mentally and/or mathematically performed  There are no specifics as to the methodology involved in “determining”; “defining”; “generating”; “classifying”; and “predicting” and thus, under the BRI, one could simply, for example, obtain the data from segmented images, for example, by merely looking at said data and making a “determination” therefrom.  This can be done via pen and paper and mathematical calculation, as there are no specifics in how to achieve the determination of a geometrical feature or an hemodynamic parameter, for example.  Steps to classify and predict data are those which constitute mathematical operation only and are not further defined in the claims.  As such, the claims as a whole are directed to an abstract idea.
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claims 30, 47, and 49: “obtaining a contrast enhanced volume image dataset…” and “segmenting a myocardium of the heart…”
Claim 49 further includes: “a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations…”
Dependent claims recite steps that further limit the recited additional elements in the claims.  Further steps include those that are specifically directed to machine learning, as recited in claims 34-38.  
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “obtaining” and “segmenting” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).  The elements of “machine learning” in the claims are recited as merely a tool by which to “classify” the data and not a specific implementation of the data to change the operation of the system.  It is suggested to further limit the claims to the learning procedure in a manner that integrates the abstract processes such that a practical application is realized.  For example, a “patient-specific” implementation of actual patient data as compared to, for example, training data, may provide such elements.  However, as recited herein the claims directed only to the interpretation of a “computer as tool” and are not eligible.  
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to Mittal et al. discloses that obtaining images and segmenting the image to provide data for applications of cardiac image analysis are steps that are routine, well-understood and conventional in the art [see Mittal et al. at least at abstract; see prior art rejection below].  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 49, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Mittal et al. teaches that computing elements are routine, well-understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.  Claims 30-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub 2011/0224542 to Mittal et al. in view of US Patent 9,135,699 to Ralovich et al.
	Claim 30 is directed to:
	A method for analyzing medical imaging data to assess a severity of vessel stenosis, comprising: 	
	a) obtaining a contrast enhanced volume image dataset for a heart;  Mittal et al. at [0003] teaching that “new generations of high-performance CT scanners, and in particular the advent of dual-source CT scanners, have enabled the acquisition of high-quality Coronary CT Angiography (CCTA) images.  Mittal et al. disclose the automatic detection and classification of coronary stenoses in a coronary CT angiography (CCTA) image volume.  The CCTA image volume is a 3D cardiac CT volume that is acquired after a contrast agent is injected into a patient, thus showing contrast-enhanced coronary arteries. The CCTA image volume can be received from a CT scanner. The CCTA volume may also be received by loading a previously stored CCTA volume” [0004].
	b) segmenting a myocardium of the heart from the contrast enhanced volume image dataset of a); Mittal et al. disclose vessel segmentation using various techniques, for example, as disclosed in [0025] teaching, “…various methods for extracting centerlines for coronary vessels are described in D. Lesage, et al., “A Review of 3D Vessel Lumen Segmentation Techniques Models, Features and Extractions Schemes”, Medical Image Analysis, 13(6):819-845, 2009, which is incorporated herein by reference. According to an advantageous implementation, the centerlines of the coronary vessels can be extracted in step 104 using the method described in M. A. Gulsun, et al., “Robust Vessel Tree Modeling”, In MICCAI '08: Proceedings of the 11th International Conference on Medical Image Computing and Computer-Assisted Intervention, 2008”.
	c) determining at least one geometrical feature of an inner vessel wall of at least one blood vessel surrounding the myocardium of the heart; Mittal et al. at [0032] discloses “supervised learning algorithm requires features that are sufficiently able to capture the characteristic properties of the underlying classes of data. Coronary arteries are locally cylindrical in shape their thickness usually decreasing from their starting points (e.g., the ostia) to their distal ends. The non-coronary regions, on the other hand, have no specific shape, size, or location along the centerline. The selected sampling pattern should therefore be invariant to such changes. According to an advantageous embodiment of the present invention, a cylindrical sampling pattern with its axis aligned to the centerline of a coronary vessel is used. The length of the cylinder must be carefully chosen. The length cylinder should be small enough to exploit the locally cylindrical shape of the coronary artery. At the same time, the length of cylinder should be large enough so that there is sufficient overlap between the sampling patterns of any two adjacent control points along the centerline so that no region is missed by the feature extraction pattern” reading on a geometrical feature of a vessel as claimed.  Further details are disclosed at least at [0039]; [0040].
	d) determining a value of at least one hemodynamic parameter based on the least one geometrical feature of c);
	e) defining data segments characterizing the myocardium of the heart of b); Mittal et al. disclose the characterization of the vessel using vessel segmentation [0025]
	f) generating feature vectors related to the data segments of e), wherein the feature vectors include the at least one hemodynamic parameter of d); Mittal et al. disclose “…the stenosis candidates are automatically classified. In particular, it is determined for each stenosis candidate whether that candidate should be discarded or whether it is a calcified, non-calcified, or mixed stenosis. The rotation invariant features and cylindrical sampling pattern described above and illustrated in FIG. 4 can be used for learning based detection of both calcified and soft (non-calcified) plaque using separately trained classifiers. The stenosis candidates can then be classified using probability scores obtained from the two classifiers” at [0048].  Further teachings related to feature extraction are taught at least at [0051].  
	g) classifying the data segments of e) based on the feature vectors of f) and a classification model; and 
	h) providing, as an output, a prediction indicative of a severity of vessel stenosis based on the classifying of g).
	With respect to claim 30, Mittal et al. do not specifically disclose the determination of a hemodynamic parameter based on geometric features of the vessel and further using the hemodynamic feature in the classification, as is instantly claimed at steps (d) and (f) to later use in the classification and prediction of (g) and (h). However, the prior art to Ralovich et al. discloses a hemodynamic assessment of aortic coarctation using medical image data [col. 1, lines 41-47].  As aortic coarctation is a narrowing of the vessel, Ralovich et al. can be said to teach assessment of vessel stenosis.  Ralovich et al. disclose “numerical modeling of pressure-flow relationship with patient-specific parameters and blood flow estimated from medical imaging data [col. 1, lines 45-48].  Ralovich et al. further disclose the assessment of blood flow and pressure distribution along the centerline tree and modeling [col. 6, lines 51-54].  Finally, Ralovich et al. discloses using said data features to “classify” severity of aortic coarctation as at [col. 12, lines 1-20] teaching “…the pressure drop across a coarctation region of the aorta is calculated using the simulated pressure values resulting from the CFD simulation. The CFD simulation generates simulated blood flow velocity and blood pressure for each point along the aorta at each time step. According to a possible implementation, the pressure drop can be calculated by calculating a difference in pressure before the coarctation region and pressure after the coarctation region at a time instant when the flow rate through the descending aorta is highest…the method of FIG. 5 can be performed on pre-operative image data of a patient in order to assess the severity of the aortic coarctation in the patient”.
 	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the techniques for image segmentation and classification as in Mittal et al. with the further parameters to include hemodynamic parameters, as taught in Ralovich et al. for the assessment of the severity of vessel stenosis in a patient.  One would have had a reasonable expectation of success in so doing because both Mittal et al. and Ralovich et al. are in the same field of endeavor and specifically concerned with the classification and assessment of vessel stenosis in an non-invasive manner [see Mittal et al. at abstract and Ralovich et al. at abstract].  Image segmentation techniques as disclosed in both references were well-known in the art and could be easily adapted for combining a hemodynamic parameter as is done in Ralovich.  As such, classification through model assessment using CT/MRI etc. imaging models and feature vector extraction and hemodynamics would have been obvious.
	With respect to claim 31, Mittal et al. disclose feature vectors based on voxel assessment [0025].
	With respect to claim 32, Mittal et al. disclose data that includes ventricular volumes [0037].  
	With respect to claim 33, Mittal et al. disclose coronary tree anatomy [0025]; [0042]; [0056].
	With respect to claim 34, Mittal et al. disclose machine learning for features [0039]-[0040].
	With respect to claim 35, Mittal et al. disclose training sets for image features at [0040].
	With respect to claim 36, Mittal et al. does not specifically disclose coronary flow reserve (elected species) for a reference parameter.  However, Mittal et al. make obvious said use because Mittal include that the invention is not limited to the particular features as disclosed and that said features may include other suitable features [0040].
	With respect to claims 37-38, Mittal et al. disclose regression trees [0041]-[0044]. 
	With respect to claims 39-40, Mittal et al. disclose coronary artery features, thus teachings features “indicative” of a myocardium of the heart.  Mittal et al. do not specifically disclose that there are additional feature vectors that represent patient ECG data.  However, it would have been prima facie obvious to have included ECG as an additional feature for assessment, as Mittal et al. invite the inclusion of other features in the assessment of stenosis.  See Mittal et al. at least at [0040].
	With respect to claim 41, Mittal et al. disclose cross-sectional areas of an inner vessel wall [0043].
	With respect to claims 42-44, Ralovich disclose assessment of pressure drop across a coarctation region and the assessment of blood flow along time.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the assessment of pressure-drop or a pressure gradient in the coronary vessels as in claim 42 and include a hemodynamic index that may represent flow as in claim 43 and taught by Ralovich, with the techniques disclosed in Mittal et al. for vessel segmentation and classification of stenosis by classification of that additional feature.  As Mittal and Ralovich are both concerned with image assessment for vessel stenosis, the substitution or inclusion of more parameters into said models would have been obvious. [Ralovich et al. at col. 11, lines 3-18; col. 12, lines 1-10].
	With respect to claim 45, Mittal et al. disclose assessment of multiple portions of a vessel (species elected) as at [0043].
	With respect to claim 46, Mittal et al. and Ralovich et al. operate via computer implementation [see entire disclosures and Mittal et al. at least at [0023] and Ralovich et al. at least at [col. 12, lines 52-67].
	Independent claim 47: The method steps are the same as for claim 30 above and include a limitation to further generate feature vectors based on myocardial voxels and data that characterizes the myocardium of the heart at step f).  These limitation have been addressed with respect to claims 31-34 above.  As such, Mittal et al. in view of Ralovich et al. make obvious claim 47.  
	 With respect to claim 49, Mittal et al. and Ralovich et al. teach the limitations as above and further include implementation via computer systems.  See Mittal et al. at least at [0023] and Ralovich et al. at least at [col. 12, lines 52-67].
	
B.  Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over PG Pub 2011/0224542 to Mittal et al. in view of US Patent 9,135,699 to Ralovich et al., as applied to claim 47 above and in further view of Budagyan et al. [Bioinformatics (2006) Vol. 22, No. 21:2597-2603].
	Neither Mittal nor Ralovich specifically disclose “weighting” of feature vectors.  However, Mittal et al. disclose classification techniques that include machine learning.  Further to “weighting” in machine learning, the prior art to Budagyan et al. provide for the benefits of weighting in a machine learning context [abstract].  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used various machine learning methods to optimize the assessment of vessel stenosis that is taught by Mittal et al. and Ralovich et al.  One way to do so would be to include “weighting” of features as disclosed by Budagyan et al., who teach that a more consistent quality may be assessed by weighting and thereby reducing error [page 2597, col. 1].

Conclusion
	No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631